Exhibit 10.53

SEPARATION AND RELEASE AGREEMENT

This Separation and Release Agreement (the “Agreement”) is the mutual, complete
and final agreement between Alex Pepe (for yourself, your spouse and anyone
acting for you) (“you”), and Freescale Semiconductor, Inc. (for itself, its
parents, subsidiaries and affiliates and anyone acting for it) (collectively
“Freescale”) that resolves all matters between you and Freescale. Except where
otherwise specified, this Agreement supersedes and nullifies all prior and
concurrent communications, acknowledgements and agreements between you and
Freescale, including any prior versions of this Agreement. This Agreement has
been individually negotiated and is not part of a group incentive or other
termination program. In consideration for the payments and benefits provided
under this Agreement, you and Freescale agree to the following:

1. TERMINATION. Your employment with Freescale will end on April 8, 2011 (the
“Date of Termination”) but, in the event that your successor has commenced
employment with Freescale prior to the Date of Termination, the balance of your
duties will be to assist your successor, as reasonably requested, and you will
be permitted to fulfill that employment from any location you choose. At
Freescale’s request, you shall execute any and all documents reasonably
necessary to confirm your resignation as an officer of Freescale and its parent,
subsidiaries and/or affiliates. Between the date you sign this Agreement and the
Date of Termination you will continue in your current role and will assist
Freescale with the transition of your duties.

2. SEPARATION ALLOWANCE. Pursuant to the terms of your Employment Agreement
dated July 1, 2008, Freescale will pay you the amount described in
Section 4(a)(i)(C) of the that agreement. In addition for purposes of the
continuation of your medical benefits described in Section 3 below and for other
fees, Freescale will pay you $46,000 (Forty Six Thousand Dollars) (less
applicable taxes and withholding) (collectively the “Separation Allowance”) if
you sign and do not revoke this Agreement and Attachment A to this Agreement.
This payment will be made to you on or before the thirtieth (30th) day after you
sign Attachment A to this Agreement.

In addition to the Separation Allowance, Freescale will make the payments
described in Section 4(a)(i)(A) of your Employment Agreement in accordance with
the terms of that section. For the calendar year in which the Date of
Termination occurs, payment of a prorated portion of your bonus under the
Freescale bonus plan in effect on the Date of Termination (the “Prorated Bonus
Payment”): the Prorated Bonus Payment will be calculated at target, and then
that amount will be multiplied by a fraction, the numerator of which is the
number of days in such year through the Date of Termination and the denominator
of which is the number of days in the current bonus period, to determine the
Prorated Bonus Payment.

In the event of your death prior to April 8, 2011, Freescale will pay the
amounts described in this section to your estate after receiving Attachment A
signed by your executor.

3. BENEFIT AND EQUITY PLANS. The effect of your separation and this Agreement
upon your participation in, or coverage under, any of Freescale’s benefit or
compensation plans and any applicable stock option plans, restricted cash
awards, restricted stock agreements, restricted stock unit agreements or any
other equity or cash award documents will be governed by the terms of those
plans and agreements, except as specifically modified by this Agreement.

The Freescale Holdings Nonqualified Stock Option Agreements between you and
Freescale dated December 1, 2006 and April 6, 2009 (the “NQ Agreements”) will be
modified as follows: Under Section 3(a)(iii) of the NQ Agreements, the period
within which you can exercise all or part of your



--------------------------------------------------------------------------------

vested stock options will be extended to April 8, 2012. If a Holder Lock-up as
described in Section 5 of the Investors Agreement occurs and you are precluded
from exercising your options by a lock-up agreement that is in effect on or
before April 8, 2012, then the period to exercise your options will in no event
expire prior to the thirtieth (30) calendar day after the lock-up period ends.

For a period of eighteen months after your Date of Termination, Freescale will
continue your life insurance benefits to you (and, if applicable, to your spouse
and any of your dependents who received benefits under your coverage prior to
the Date of Termination) at least equal to those that would have been provided
to you (and to your spouse and dependents) in accordance with the plans,
programs, practices and Freescale policies if your employment had not been
terminated. Benefits coverage under the Freescale Employee Medical Benefits Plan
(the “Medical Plan”), as amended from time to time, will be continued until
April 30, 2011, provided that you comply with all terms and conditions of the
Medical Plan. After your Date of Termination, you may elect to continue medical
benefits under the Medical Plan at your own expense, in accordance with COBRA.
The COBRA period commences on the first of the month following the Date of
Termination. The amount of your Separation Allowance described in Section 2
above has been increased to provide funds sufficient to pay your COBRA premiums
for continuation of your medical benefits (and, if applicable, for your spouse
and any of your dependents who received benefits under your coverage prior to
the Date of Termination) for a period of eighteen months; provided, however,
that if you become reemployed with another employer and become eligible to
receive medical or life insurance benefits under another employer provided plan,
the medical and life insurance benefits described in this section will be
secondary to those provided under such other plan during such applicable period
of eligibility.

4. NO DISPARAGEMENT. You agree that you will not, directly or indirectly make,
or cause to be made, any statement, observation or opinion, disparaging the
business, goodwill or reputation of Freescale. Neither Freescale nor any
director or officer of Freescale will directly or indirectly make, or cause to
be made, any statement, observation or opinion, disparaging your reputation.

5. COOPERATION AND MATERIAL REPRESENTATIONS REGARDING VIOLATIONS OF LAW OR
POLICIES OF FREESCALE. From your Separation Date, and for as long thereafter as
will be reasonably necessary, you agree to cooperate fully with Freescale,
taking into account any new employment obligations, in any investigation,
negotiation, litigation or other action arising out of transactions in which you
were involved or of which you had knowledge during your employment by Freescale.

You represent and warrant that as of the time of your execution of this
Agreement you are aware of no matters (other than matters that have previously
been reported to Freescale) attributable to Freescale or any of its employees,
agents, contractors, directors, Board of Director members, or officers
involving: (a) unlawful practices or conduct; (b) instances of financial
misconduct or improper financial reporting; or (c) a material violation of any
Freescale policy, including but not limited to any policy relating to integrity,
honesty, or ethical conduct. You acknowledge that these representations must be
true and correct as of the time of your execution of this Agreement, and that
your representations here are material to this Agreement and to Freescale.

6. RETURN OF FREESCALE PROPERTY. You further agree, pursuant to your obligations
to Freescale under the provisions of your Assignment and Confidentiality
Agreement, the Freescale Code of Business Conduct and Ethics, and the Freescale
SOP entitled Information Classification and Protection (iCAP) to return to
Freescale any Freescale property and confidential and/or proprietary
information, if any, that is still your possession, including but not limited to
information stored electronically on computer hard drives or disks.



--------------------------------------------------------------------------------

7. PROTECTION OF CONFIDENTIAL INFORMATION AND TRADE SECRETS. You agree to
maintain the confidentiality of Freescale’s confidential or proprietary
information and trade secrets in accordance with agreements previously signed by
you and with the law applicable to you as an officer of Freescale, including but
not limited to state trade secret protection statutes and your common law
fiduciary duty and duty of loyalty, except as otherwise required by law or in
any judicial or administrative process with subpoena power. Nothing in this
Agreement is intended to prohibit you from disclosing information about
Freescale, its customers, successors or assigns, or its affiliated entities, or
about its or their products, services or business opportunities that is not
confidential or proprietary. You will give Freescale reasonable advance written
notice of your intent to disclose any potentially confidential information
obtained by you as a result of your employment by Freescale.

8. NON-COMPETITION/NO SOLICITATION. By signing this Agreement, you acknowledge
the continuing applicability of the restrictive covenants that are part of the
equity agreements provided to you by Freescale in accordance with their terms.

9. CHOICE OF LAW. This Release will be governed and construed in accordance with
the laws of Texas, without reference to its principles of conflicts of law;
provided, however, that if there is a judicial determination that the laws of
the State of Texas are not applicable, the parties agree that this Agreement
will be governed by the laws of the State of New York.

10. GENERAL RELEASE. You hereby voluntarily, knowingly and willingly release and
forever discharge Freescale, Freescale Holdings GP, Ltd., and each of their
respective subsidiaries and affiliates, and each of their respective officers,
directors, partners, members, shareholders, employees, attorneys,
representatives and agents, and each of their predecessors, successors and
assigns (collectively, the “Freescale Releasees”), from any and all charges,
complaints, claims, promises, agreements, controversies, causes of action and
demands of any nature whatsoever which against them you or your executors,
administrators, successors or assigns ever had, now have or hereafter can, will
or may have by reason of any matter, cause or thing whatsoever (a) arising prior
to the time you sign this Release out of or relating to your employment with
Freescale; or (b) arising prior to the time you sign this Release out of or
relating to (i) the Employment Agreement among you, Freescale and Freescale
Holdings GP, Ltd. dated July 1, 2008, (ii) the Investors Agreement by and among
Freescale Holdings L.P., Freescale Holdings (Bermuda) I, Ltd., Freescale
Holdings (Bermuda) II, Ltd., Freescale Holdings (Bermuda) III, Ltd., Freescale
Acquisition Holdings Corp., Freescale Holdings (Bermuda) IV, Ltd., Freescale
Acquisition Corporation and Certain Freescale Holdings L.P. Investors and
certain stockholders of Freescale Holdings (Bermuda) I, Ltd. dated as of
December 1, 2006 (the “Investors Agreement”), (iii) the Amended and Restated
Agreement of Exempted Limited Partnership of Freescale Holdings L.P., a Cayman
Islands exempted limited partnership, dated February 11, 2008, as amended from
time to time, (iv) the Registration Rights Agreement by and among Freescale
Holdings L.P. and Certain Freescale Holdings L.P. Investors, dated as of
December 1, 2006, (v) the Freescale Holdings L.P. 2006 Interest Plan, or any
other agreement, contract, plan, practice, policy or program of the Company.
This Release includes, but is not limited to, any rights or claims arising under
any statute, including the Employee Retirement Income Security Act of 1974,
Title VII of the Civil Rights Act of 1991, the Americans with Disabilities Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the federal Age
Discrimination in Employment Act of 1967 or any other foreign, federal, state or
local law or judicial decision, including, but not limited to, the Texas
Commission on Human Rights Act, the California Fair Employment and Housing Act,
the California Family Right Act, California Labor Code Section 1400 et seq (CA
WARN) and any rights or claims under any policy,



--------------------------------------------------------------------------------

agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Freescale Releasees. The foregoing Release will
not apply to (i) claims that cannot be released under applicable law, including,
but not limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims under Section 2802 of the California Labor
Code; (ii) legally mandated or other benefits to which you are entitled under
the terms of any Freescale benefit plan; (iii) vested benefits, if any, under
any equity plan, qualified or nonqualified savings and pension plans in which
you may have participated during his employment with the Company or its
affiliates; (iv) any claim related to indemnification for acts performed while
the Management Representative under the Investors Agreement or while an
employee, officer or director of Freescale or its affiliates as permitted under
applicable law and the bylaws of Freescale or its affiliates, as appropriate; or
(v) any claim that may be raised by you in your capacity as an equityholder of
Freescale or its affiliates. You represent that you have no complaints, charges
or lawsuits pending against Freescale or any of the Freescale Releasees.

11. CONDITIONS OF AGREEMENT. You agree that you are signing this Agreement
knowingly and voluntarily, that you have not been coerced or threatened into
signing this Agreement and that you have not been promised anything else in
exchange for signing this Agreement. You agree that if any part of this
Agreement is found to be illegal or invalid, the rest of the Agreement will
still be enforceable. You further agree that you have had sufficient time (at
least 21 days) to consider this Agreement and that you have been advised to
consult with an attorney before signing below. You also agree that any change,
material or otherwise, to the initial terms of this letter agreement provided to
you by Freescale shall not restart the running of this twenty-one day period.

You understand and agree that Freescale is not providing you with any personal
tax advice and that you should consult with your personal tax adviser regarding
the tax consequences of this Agreement. This Agreement will not become effective
or enforceable until seven days after you sign it, and that during this seven
day period you can revoke it if you wish, by delivering a signed revocation
letter within the seven-day period to Larry Parsons, Vice President, Business
Conduct and Ethics, 7700 West Parmer Lane, MD:PL02, Austin, Texas 78729.

 

ALEX PEPE     FREESCALE SEMICONDUCTOR, INC.

    /s/ Alex Pepe

    By:  

/s/ Michel Cadieux

        Michel Cadieux, Date:  

1/12/11

      Senior Vice President,         Human Resources & Security (to be signed on
or before February 7, 2011)     Date:  

1/12/11



--------------------------------------------------------------------------------

ATTACHMENT A

In consideration for the promises made by Freescale in the Separation and
Release Agreement to which this is Attachment A, you, for yourself, your agents,
attorneys, heirs, administrators, executors and assigns, and anyone acting or
claiming on your or their joint or several behalf, hereby voluntarily, knowingly
and willingly release and forever discharge Freescale, Freescale Holdings GP,
Ltd., and each of their respective subsidiaries and affiliates, and each of
their respective officers, directors, partners, members, shareholders,
employees, attorneys, representatives and agents, and each of their
predecessors, successors and assigns (collectively, the “Freescale Releasees”),
from any and all charges, complaints, claims, promises, agreements,
controversies, causes of action and demands of any nature whatsoever which
against them, you or your executors, administrators, successors or assigns ever
had, now have or hereafter can, will or may have by reason of any matter, cause
or thing whatsoever (a) arising prior to the time you sign this Release out of
or relating to your employment with Freescale; or (b) arising prior to the time
you sign this Release out of or relating to (i) the Employment Agreement among
you, Freescale and Freescale Holdings GP, Ltd. dated July 1, 2008, (ii) the
Investors Agreement by and among Freescale Holdings L.P., Freescale Holdings
(Bermuda) I, Ltd., Freescale Holdings (Bermuda) II, Ltd., Freescale Holdings
(Bermuda) III, Ltd., Freescale Acquisition Holdings Corp., Freescale Holdings
(Bermuda) IV, Ltd., Freescale Acquisition Corporation and Certain Freescale
Holdings L.P. Investors and certain stockholders of Freescale Holdings (Bermuda)
I, Ltd. dated as of December 1, 2006 (the “Investors Agreement”), (iii) the
Amended and Restated Agreement of Exempted Limited Partnership of Freescale
Holdings L.P., a Cayman Islands exempted limited partnership, dated February 11,
2008, as amended from time to time, (iv) the Registration Rights Agreement by
and among Freescale Holdings L.P. and Certain Freescale Holdings L.P. Investors,
dated as of December 1, 2006, (v) the Freescale Holdings L.P. 2006 Interest
Plan, or any other agreement, contract, plan, practice, policy or program of the
Company. This Release includes, but is not limited to, any rights or claims
arising under any statute, including the Employee Retirement Income Security Act
of 1974, Title VII of the Civil Rights Act of 1991, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards
Act, the federal Age Discrimination in Employment Act of 1967 or any other
foreign, federal, state or local law or judicial decision, including, but not
limited to, the Texas Commission on Human Rights Act, the California Fair
Employment and Housing Act, the California Family Right Act, California Labor
Code Section 1400 et seq (CA WARN) and any rights or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between Executive and any of the Freescale Releasees. The foregoing Release will
not apply to (i) claims that cannot be released under applicable law, including,
but not limited to, any claim for unpaid wages, workers’ compensation benefits,
unemployment benefits and any claims under Section 2802 of the California Labor
Code; (ii) legally mandated or other benefits to which you are entitled under
the terms of any Freescale benefit plan; (iii) vested benefits, if any, under
any equity plan, qualified or nonqualified savings and pension plans in which
you may have participated during his employment with the Company or its
affiliates; (iv) any claim related to indemnification for acts performed while
the Management Representative under the Investors Agreement or while an officer
or director of Freescale or its affiliates as permitted under applicable law and
the bylaws of Freescale or its affiliates, as appropriate; or (v) any claim that
may be raised by you in your capacity as an equityholder of Freescale or its
affiliates. You represent that you have no complaints, charges or lawsuits
pending against Freescale or any of the Freescale Releasees.

This Attachment A will not become effective or enforceable until seven days
after you sign it, during which time you can revoke it if you wish, by
delivering a signed revocation letter within the seven-day period to Larry M.
Parsons, Freescale Law Department, 7700 West Parmer Lane, MD: TX32/PL02, Austin,
Texas 78729.

Agreed to and accepted by:

 

 

Alex Pepe

 

Date:  

 

(to be signed on or after April 8, 2011 and before May 2, 2011 and original
returned to Larry Parsons at the above address)